          Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 1 of 22



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


NATIONAL FEDERATION OF FEDERAL    )
 EMPLOYEES, FD-1, IAMAW, AFL-CIO  )
1225 New York Avenue, N.W., Suite 450
                                  )
Washington, D.C. 20005            )
                                  )
                   and            )
                                  )
NATIONAL ASSOCIATION OF GOVERNMENT)
  EMPLOYEES, INC.,                )
159 Burgin Parkway                )
Quincy, MA 02169                  )

                        Plaintiffs,       )
                                          )
                      v.                  )    Civil Action No.
                                          )
ROBERT WILKIE                             )
Secretary of Veterans Affairs             )
Department of Veterans Affairs            )
810 Vermont Avenue, N.W.                  )
Washington, D.C. 20420                    )
(202) 273-5400                            )
                                          )
Department of Veterans Affairs            )
810 Vermont Avenue, N.W.                  )
Washington, D.C. 20420                    )
(202) 273-5400                            )
                                          )
                              Defendants. )
__________________________________________)


                        COMPLAINT FOR INJUNCTIVE
                         AND DECLARATORY RELIEF




                                        1
             Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 2 of 22




                                         INTRODUCTION

       Plaintiffs bring this action to hold unlawful and set aside determinations by the U.S.

Department of Veterans Affairs (“VA”) that, effective November 15, 2018, employees who

occupy positions listed in 38 U.S.C. Section 7421(b) may not, under any circumstances, perform

union representational activities while on “official time,” notwithstanding that, inter alia, 5 U.S.C.

Section 7131 specifically guarantees employees the right to engage in such union representational

activities while on official time.

       Further, Plaintiffs bring this action to declare that the Defendants, by discriminatorily

seeking to prohibit the use of official time by some VA employees, and repudiating official time

in the parties’ current collective bargaining agreement, have violated the First Amendment of the

United States Constitution.

       Plaintiffs are the National Federation of Federal Employees, FD-1, IAMAW, AFL-CIO

(“NFFE”) and the National Association of Government Employees, Inc. (“NAGE”). The VA

issued separate copies of these determinations, which it entitled in each case “Notice of

Repudiation” (hereinafter referred to collectively as the “Official Time Determination”) to each

plaintiff union dated November 7, 2018.         True and accurate copies of the Official Time

Determination received by each plaintiff are attached to this complaint as Exhibits 1 and 2.

       The Official Time Determination is contrary to 38 U.S.C. Section 7422 and to the Federal

Service Labor Management Relations Statute, 5 U.S.C. § 7101, et seq. (hereinafter “Chapter 71”).

Chapter 71 establishes a comprehensive labor relations scheme for federal sector employees and

their unions. See, e.g., AFGE, et al. v. Trump, et al., 318 F. Supp.3d 370 (D.D.C. 2018). As part

of this scheme, 5 U.S.C. Section 7131 specifically authorizes federal employees to receive official



                                                  2
             Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 3 of 22



time for work performed by unions in support of bargaining unit employees. Plaintiff unions are

certified as the exclusive representative of bargaining unit employees at their workplace.

       Section 7422 of Title 38 (“Section 7422”) creates a narrow exception for certain VA

positions listed in Section 7421 (“Title 38 employees”). Section 7422 allows the Secretary of the

VA to prescribe by regulation the hours and conditions of employment for Title 38 employees and

to remove certain matters relating to Title 38 employees from collective bargaining in three

delineated instances: (1) professional conduct or competence, (2) peer review, and (3) the

establishment, determination, or adjustment of employee compensation.            38 U.S.C. Section

7422(b). But outside of these three discrete instances, the Secretary’s authority to prescribe

regulations regarding Title 38 employees is subject to the right of Federal employees to engage in

collective bargaining pursuant to Chapter 71. 38 U.S.C. Section 7422(a). See AFGE, et al. v.

Trump, et al., 318 F. Supp. at 434 (“Congress enacted [Chapter 71] to protect and preserve

collective bargaining rights, not to destroy them. . . Quite frankly, it is hard to even imagine a

rational statutory exception that is intentionally designed to swallow the rule.”)

       Defendants are further violating the First Amendment of the United States Constitution by

impermissibly infringing on the right to freely associate, by discriminatorily eliminating all

Official Time for Title 38 VA medical employees, but not VA medical employees covered by Title

V or VA medical employees considered to be Title 5/38 “hybrid” employees.

       The Official Time Determination is unsupported and unsupportable. The use of official

time by Title 38 employees does not fall under the statutory exemption from collective bargaining

for professional conduct and competence contained in 38 U.S.C. Section 7422. Plaintiffs therefore

seek a judgment declaring that the Official Time Determination is invalid and setting it aside




                                                 3
             Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 4 of 22



pursuant to 5 U.S.C. 706(2)(A) and (C) because it is arbitrary and capricious, an abuse of discretion

and contrary to law and exceeds the VA Secretary’s authority under 38 U.S.C. Section 7422.


                                       I.      JURISDICTION

       1.      This court has jurisdiction under 28 U.S.C. §§ 1331, 2201 and 2202; 38 U.S.C. §

   7422(b) and (d); and 5 U.S.C. § 701 et seq.; see AFGE Local 446 v. Nicholson, 475 F.3d 341,

   347-350 (D.C. Cir. 2007).




                                                 4
         Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 5 of 22




                                       II.       VENUE

   2.      Venue lies in this court under 28 U.S.C. § 1391(e)(1) and (2).


                                      III.    PARTIES

3. Plaintiff NFFE is an unincorporated association with its principal place of business at 1225

   New York Ave., N.W., Suite 450, Washington, D.C. 20005. NFFE is affiliated with its

   parent organization, the International Association of Machinists and Aerospace Workers.

4. NFFE is certified as the exclusive bargaining representative of approximately 110,000

   federal employees, including Title 38 employees of the VA.               As the exclusive

   representative of these employees, NFFE advances the social and economic welfare and

   education of federal employees by representing their interests through collective

   bargaining, filing and arbitrating grievances to uphold the provisions in such agreements,

   filing complaints with administrative agencies, lobbying Congress for legislative action,

   and promoting labor-management partnerships in agency decision-making.

5. Plaintiff NAGE is a national labor organization and is affiliated with the Service

   Employees International Union. NAGE in incorporated in the state of Delaware with its

   place of business at 159 Thomas Burgin Parkway Quincy, MA 02169.

6. NAGE and its local units are the certified exclusive bargaining representative of

   approximately 110,000 employees, including nearly 75,000 federal employees.

7. NAGE and its locals are the certified exclusive representative, under 5. U.S.C. § 7111, of

   employees at the VA.

8. NAGE is an exclusive representative of a consolidated unit in the VA which includes Title

   38 employees.

                                             5
        Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 6 of 22




9. Defendant Robert Wilkie is the Secretary of the U.S. Department of Veterans Affairs. He

   is sued solely in his official capacity.

10. The U.S. Department of Veterans Affairs is a federal agency whose headquarters are

   located at 810 Vermont Avenue N.W. Washington, D.C.




                                              6
         Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 7 of 22




                                       IV.       FACTS

   The Federal Service Labor-Management Relations Statute (Chapter 71)

11. In 1978, the Civil Service Reform Act (“CSRA”) reformed the civil service of the United

   States federal government. The CSRA was comprehensive and addressed nearly all aspects

   of employment with the federal government.

12. Prior to the CSRA, federal employees’ right to form a union and bargain collectively was

   codified via a number of executive orders spanning the course of nearly two decades.

13. The CSRA also included the Federal Service Labor-Management Relations Statute, 5

   U.S.C. Chapter 71 (“Chapter 71”). Chapter 71 reaffirmed the rights of federal employees

   to form unions, and the rights of those unions to bargain collectively over conditions of

   employment. 5 U.S.C. § 7101(a)(1).

14. Congress’ intent in passing Chapter 71 was to strengthen and promote collective bargaining

   in the federal sector. See 124 Cong. Rec. 25613 (1978).

15. To this day, Chapter 71 governs labor relations in the federal civilian workplace.

16. When enacting Chapter 71, Congress explicitly found that labor organizations and

   collective bargaining are in the public interest. 5 U.S.C. § 7101(a).

17. 5 U.S.C. § 7102, as part of Chapter 71, protects the right of employees to form, join, or

   assist any labor organization freely and without fear of penalty or reprisal.

18. 5 U.S.C. § 7131(a) provides that employees representing an exclusive representative shall

   be authorized official time to negotiate a collective bargaining agreement.

19. 5 U.S.C. § 7131(c) provides that the Federal Labor Relations Authority shall determine,


                                             7
            Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 8 of 22



      except as provided in § 7131(a), whether employees are entitled to official time in any

      phase of proceedings before the Authority.

   20. 5 U.S.C. § 7131(d) provides that “any employee representing an exclusive representative,”

      or “in connection with any other matter covered by this chapter, any employee in an

      appropriate unit represented by an exclusive representative, shall be granted official time

      in any amount the agency and the exclusive representative involved agree to be reasonable,

      necessary, and in the public interest.”

38 U.S.C. Sections 7421 and 7422

   21. 38 U.S.C. Section 7421 provides that the Secretary of the VA “shall prescribe by regulation

      the hours and conditions of employment and leaves of absence of employees listed in 38

      U.S.C. Section 7421(b).”

   22. 38 U.S.C. § 7421(b) refers to the following Title 38 positions: Physicians, Dentists,

      Podiatrists, Optometrists, Registered Nurses, Physician Assistants, Expanded-Duty Dental

      Auxiliaries, and Chiropractors.

   23. 38 U.S.C. Section 7422(a) provides “Except as otherwise specifically provided in this title,

      the authority of the Secretary to prescribe regulations under section 7421 of this title is

      subject to the right of Federal employees to engage in collective bargaining with respect to

      conditions of employment through representatives chosen by them in accordance with

      chapter 71 of title 5 (relating to labor-management relations).”

   24. 38 U.S.C. § 7422(b) provides: “Such collective bargaining . . . in the case of employees

      described in section 7421(b) of this title may not cover, or have any applicability to, any

      matter or question concerning or arising out of (1) professional conduct or competence,



                                                8
         Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 9 of 22



   (2) peer review, or (3) the establishment, determination, or adjustment of employee

   compensation under this title.”

25. 38 U.S.C. § 7422(c) provides: “For purposes of this section, the term ‘professional conduct

   or competence’ means any of the following: (1) Direct patient care. (2) Clinical

   competence.”

26. 38 U.S.C. § 7422(d), provides that “an issue of whether a matter or question concerns or

   arises out of (1) professional conduct or competence, . . . shall be decided by the Secretary

   and is not itself subject to collective bargaining and may not be reviewed by any other

   agency.”

27. The VA employs federal workers who are not Title 38 employees. There are several

   differences between Title 38 and Title 5 employees with respect to advancement,

   performance appraisal, and appeal process. Further, the VA employs workers who are

   “hybrids” between Title 38 and Title 5.

28. Title 5 employees are governed by the same general rules that most other federal workers

   are, regardless of the agency for which they work. They are non-medical employees of the

   VA.

29. Hybrid employees were brought into the Title 38 system much later than the original

   occupations and are subjected to a different set of rules. When the first Hybrid occupations

   were established, they included licensed practical nurse, physical therapist, respiratory

   therapist, and board-certified clinical and counseling psychologists. Over the years, new

   laws authorized the conversion of additional occupations from Title 5.




                                             9
          Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 10 of 22



  30. Currently positions within the VA such as Audiologist, Biomedical Engineer, Occupational

     Therapists, Pharmacists, Licensed Practical Nurses, and Dietitians are considered to be

     Hybrids and therefore subject to some of the provisions governing Title 38, but not all.

  31. Hybrids are covered by Title 38 for appointment, advancement, and certain pay matters,

     and Title 5 for performance appraisal, leave, hours of duty, adverse actions, probationary

     period, reemployment rights, reduction-in-force, and retirement rules (with an exception

     for part-time service).

The VA/NFFE Master Agreement

  32. The VA and NFFE executed a national collective bargaining agreement on June 6, 2011

     (hereinafter “VA/NFFE Master Agreement”).

  33. Eric K. Shinseki, then Secretary of the U.S. Department of Veterans Affairs, approved the

     VA/NFFE Master Agreement, including those articles governing the use of official time

     under 5 U.S.C. § 7131.

  34. The Duration of Agreement provision stated that the VA/NFFE Master Agreement would

     be implemented and become effective after it had been approved, ratified, signed by the

     Parties, and subjected to Agency head review pursuant to 5 U.S.C. § 7114(c).

  35. The VA/NFFE Master Agreement remains in effect.

  36. The VA/NFFE Master Agreement covers all VA employees represented by NFFE,

     including Title 5, Title 38 and Hybrid employees.

  37. The VA and NFFE are in bargaining over a successor agreement to the VA/NFFE Master

     Agreement, pursuant to the terms of a private settlement agreement between the parties

     reached on or about January 31, 2018.




                                             10
        Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 11 of 22



38. Article 2 of the VA/NFFE Master Agreement provides, among other things, that NFFE has

   the exclusive right to represent employees in presenting grievances (Art. 2, Sec. 1(C)); the

   Union has the right to attend all discussions between the Employer and employee(s)

   conducted to resolve grievances (Sec. 1(D); the Union will be given the opportunity to

   represent employees at formal meetings (Sec 2(A)); and establishes the right for Union

   representatives to hold and attend meetings with the Agency and among themselves (Art.

   2, Sec. 5). Art. 2, Sec. 3.

39. Article 2, Section 8 of the VA/NFFE Master Agreement sets forth agreed-upon amounts

   of official time for Union officials designated at the national and district levels. Article 2,

   Section 8 details official time that is automatically granted to certain NFFE officers and

   locals, so that they need not request official time for each pay periods where they work to

   represent NFFE bargaining unit members. Article 2 establishes that certain NFFE officers

   are granted official time as a set percentage of their work week. For example, the NFFE

   VA Council President is on 100% official time, whereas NFFE Council Vice Presidents

   are on 20% official time. Art. 2, Sec. 8.

40. Article 2, Sec. 8 is the main grant of official time to NFFE officers under 5 U.S.C. §7131

   (d); however, official time appears, incidentally, elsewhere throughout the CBA. See, for

   example, Art. 10, Sec. 5 (“All partnership activities and preparation will be conducted on

   official time.”).

41. Pursuant to the VA/NFFE Master Agreement, other collectively bargained agreements

   between NFFE and/or its affiliated councils and locals and the VA, and past practice, Title

   38 employees in the NFFE/VA bargaining unit are granted official time.




                                               11
       Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 12 of 22



The VA/NAGE Master Agreement

42. The VA and NAGE executed a national collective bargaining agreement on September 27,

   2016 (hereinafter “VA/NAGE Master Agreement”).

43. Robert A. McDonald, then Secretary of the U.S. Department of Veterans Affairs, approved

   the VA/NAGE Master Agreement, including those articles governing the use of official

   time under 5 U.S.C. § 7131.

44. The Duration of Agreement provision stated that the VA/NAGE Master Agreement would

   be implemented and become effective after it had been approved, ratified, signed by the

   Parties, and subjected to Agency head review pursuant to 5 U.S.C. § 7114(c).

45. The VA/NAGE Master Agreement remains in effect through September 30, 2019, at which

   point it will automatically be renewed for a period of three (3) years, or, if either party

   choses to open the contract for renegotiations, remain in full force and effect during the

   renegotiation of the VA/NAGE Master Agreement.

46. Article 6, Section 1(D) of the VA/NAGE Master Agreement states, “Consistent with the

   requirements of this Article, should the Union exhausts [sic] its allocations of official time

   in Sections 2 and 3 below, any additional requested time will be provided consistent with

   5 USC 7131.”

47. Article 6 Section 2 of the VA/NAGE Master Agreement sets forth agreed-upon amounts

   of official time for Union officials designated at the national level.

48. Article 6, Section 3 of the VA/NAGE Master Agreement sets forth agree-upon amounts of

   official time for Union officials designated at the local level.

49. Article 6, Section 4 of the VA/NAGE Master Agreement sets forth the activities official

   time may be used for.

                                             12
           Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 13 of 22



   50. Pursuant to the VA/NAGE Master Agreement, other collectively bargained agreements

       between NAGE and/or its locals and the VA, and past practice, Title 38 employees in the

       NAGE/VA bargaining unit are granted official time just as Title 5 and Hybrids are.




       The Official Time Determination as to NFFE

   51. On November 7, 2018, Jacquelyn Hayes-Byrd, Acting Assistant Secretary for Human

       Resources and Administration of the VA, issued the Official Time Determination at issue

       in this case.

   52. The Official Time Determination stated that, “pursuant to 38 U.S.C. § 7422, employees

       described in 38 U.S.C. § 7421(b) (“Title 38 employees”) may no longer utilize official time

       because the use of official time by Title 38 employees negatively impacts direct patient

       care.”

   53. The VA/NFFE Master Agreement Official Time Determination stated that “[t]he official

       time exclusion applies to all Title 38 employee official time provisions found in the

       VA/NFFE Master Agreement, as well as any Memorandum of Understanding (“MOU”),

       past practices, supplemental agreements, and collectively bargained agreements with

       NFFE that are currently in effect.”

   54. The Official Time Determination listed the following articles of the VA/NFFE Master

       Agreement as containing provisions that reference official time and were therefore

       impacted by the Official Time Determination:

                The impacted VNNFFE Master Agreement articles include:

1. Article 2 - Union Rights and Representation

                • Section 2
                                                 13
            Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 14 of 22



               • Section 3

               • Section 5

               • Section 8

               • Section 9

               • Section 11

               • Section 12

2. Article 10 - Partnership/Collaborative Relationships

               • Section 5

3. Article 21 - Safety and Health

               • Section 3

               • Section 4

4. Article 22 - Leave

               • Section 7 - Leave Without Pay

5. Article 26 - Disciplinary Actions, Adverse Actions and Major Adverse Actions

               • Section 5 – Procedures

6. Article 27: Employee Assistance Program

               • Section 1 - Policy

               • Section 6

7. Article 37: Labor Management Relations Training

               • Section 1

8. Article 41 : Childcare

               • Section 9

9. Article 43: Alternate Dispute Resolution (ADR)

                                                 14
        Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 15 of 22



            • Section 3

55. The Official Time Determination stated, “Beginning on November 15, 2018, the

   Department will no longer comply with the official time provisions for Title 38 employees

   contained in the VA/NFFE Master Agreement, any MOUs, past practices, supplemental

   agreements, and any other collectively bargained agreements currently in effect.”

56. The Official Time Determination did not claim any effect on Title 5 or Hybrid employees.

57. The Official Time Determination did not contain analysis or discussion of the agreement

   articles that it purported to invalidate nor did it contain analysis or discussion of three

   exceptions set forth in 38 U.S.C. § 7422(b).



   The Official Time Determination As to NAGE

58. On November 7, 2018, Jacquelyn Hayes-Byrd, Acting Assistant Secretary for Human

   Resources and Administration of the VA, issued the Official Time Determination at issue

   in this case.

59. The Official Time Determination stated that, “pursuant to 38 U.S.C. § 7422, employees

   described in 38 U.S.C. § 7421(b) (“Title 38 employees”) may no longer utilize official time

   because the use of official time by Title 38 employees negatively impacts direct patient

   care.”

60. Identically to the VA/AFGE Official Time Determination and the VA/NFFE Master

   Agreement Official Time Determination, the VA/NAGE Master Agreement Official Time

   Determination stated that “[t]he official time exclusion applies to all Title 38 employee

   official time provisions found in the VA/NAGE Master Agreement, as well as any




                                           15
       Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 16 of 22



   Memorandum of Understanding (“MOU”), past practices, supplemental agreements, and

   collectively bargained agreements with NAGE that are currently in effect.”

61. The Official Time Determination listed the following articles of the VA/NAGE Master

   Agreement as containing provisions that reference official time and were therefore

   impacted by the Official Time Determination:

   Article 5: Union rights Responsibilities

          Section 8 – New Employee Orientation;

   Article 6: Official Time

          Section 1 – General,

          Section 2- National Union Representatives,

          Section 3- Local Union Representatives,

          Section 4- Official Time Usage,

          Section 5 – Labor Management Forums and Official Time,

          Section 6 – Performance Evaluation,

          Section 7 – Return to Duty of 100% Union Representative;

   Article 10: Labor Management Training

          Section 1- Union Sponsored or Requested Labor Management Relations (LMR)

   Training,

          Section 4 – Joint Master Agreement Training,

          Section 5 – Joint 3rd Party Sponsored Training;

   Article 11: Labor Management Cooperation

          Section 7 – Use of Time;

   Article 12: Labor Management Relations Meeting;

                                              16
    Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 17 of 22



Article 13: National Consultation Rights and Mid-Term Bargaining,

       Part A- Section 3- Official Time,

       Part B – Section 2 General;

Article 19: Official Travel

       Section 5 – Transportation, Travel and Per Diem,

       Section 10 – Local Travel;

Article 22: Performance Appraisal

       Section 8 – Performance Appraisal for Union Officials;

Article 27: Upward Mobility

       Section 3 Administrative Investigation Training;

Article 38: Official Records

       Section 2- Access to Records;

Article 40: Grievance Procedure

       Section 7 – Informal Resolution;

Article 42: Equal Employment Opportunity (EEO)

        Section 7 – Special Emphasis Program Coordinator/EEO Advisory Committee;

Article 44: Safety, Health and Environment

       Section 2 – Union Participation,

       Section 32- Ergonomic Lifting;

Article 47: VA Drug Free Workplace Program

       Section 13 – Union Rights;

Article 52: Child and Other Dependent Care

       Section 3 – Local Child Care Committees;

                                          17
           Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 18 of 22



       Article 58: Wage Surveys

              Section 2 – Membership Survey Teams;

       Article 69: Title 38 Professional Standards Boards (PSBs)

              Section 2 – Representation.



                                            COUNT I

Violations of the Administrative Procedure Act, 5 U.S.C. § 706(2)

   62. Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs 1

       through 61.

   63. The use of official time by Title 38 employees does not concern professional conduct or

       competence within the meaning of 38 U.S.C. § 7422(b) or Section 7422(d).

   64. The use of official time by Title 38 employees does not concern direct patient care within

       the meaning of within the meaning of 38 U.S.C. § 7422(b), Section 7422(c) or Section

       7422(d).

   65. By issuing the Official Time Determination that applied the 38 U.S.C § 7422(b) exclusion

       to situations that do not pertain to professional conduct or competence within the meaning

       of 38 U.S.C. § 7422(b), the VA Secretary violated, misinterpreted, and misapplied 38

       U.S.C. § 7422(b) and (d).

   66. By the conduct set forth herein, the VA Secretary acted outside the scope of his 38 U.S.C.

       § 7422(d) authority in violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and 5 U.S.C.

       § 706(2)(C).

   67. By the conduct set forth herein, the Official Time Determination is arbitrary, capricious in

       violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and 5 U.S.C. § 706(2)(A).


                                               18
        Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 19 of 22



68. By the conduct set forth herein, the Official Time Determination is an abuse of discretion

   in violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and 5 U.S.C. § 706(2)(A).

69. By the conduct set forth herein, the Official Time Determination is not in accordance

   with law in violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and 5 U.S.C. §

   706(2)(A).

70. By the conduct set forth herein, the Official Time Determination is contrary to

   constitutional rights, powers, privileges, and/or immunities of Title 38 employees in

   violation of 38 U.S.C. § 7422(b), 38 U.S.C. § 7422(d), and 5 U.S.C. § 706(2)(B).



                                          COUNT II

Violation of the First Amendment of the United States Constitution

71. Paragraphs 1 through 70 are hereby incorporated by reference.

72. Defendants’ repudiation of its collectively bargained agreements as to all provisions related

   to the use of Official Time for Title 38 employees restrains and retaliates against Plaintiffs

   members rights to freely associate under the First Amendment. U.S. Const. amend I.

73. Defendants’ repudiation of its collectively bargained agreements illegally and irrationally

   discriminates against the First Amendment rights of Title 38 employees as compared to

   their Hybrid and Title 5 peers.

74. Defendants’ actions are not content neutral, and do not achieve any compelling state

   interest. In fact, Defendants’ actions are precisely contrary to the stated interest of Chapter

   71, which allows for Title 38 employees to participate in union activities with Official

   Time.




                                             19
        Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 20 of 22



                                 RELIEF REQUESTED

   WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

1. Hold unlawful and set aside the Official Time Determination because its holding that the

   use of official time by Title 38 employees as provided in the VA/NFFE Master Agreement

   and the VA/NAGE Master Agreement concerned professional conduct or competence

   exceeded the Secretary’s statutory authority;

2. Hold unlawful and set aside the Official Time Determination because its holding that the

   use of official time by Title 38 employees as provided in the VA/NFFE Master Agreement

   and the VA/NAGE Master Agreement concerned professional conduct or competence is

   arbitrary and capricious and an abuse of discretion;

3. Hold unlawful and set aside the Official Time Determination because its holding that the

   use of official time by Title 38 employees as provided in the VA/NFFE Master Agreement

   and the VA/NAGE Master Agreement concerned professional conduct or competence is

   not in accordance with law;

4. Hold unlawful and set aside the Official Time Determination because it is contrary to the

   constitutional rights, power, privileges, and immunities of Title 38 Employees, in violation

   of the APA;

5. Hold unlawful and set aside the Official Time Determination because it a violation of the

   rights of Title 38 Employees enshrined by the First Amendment to the U.S. Constitution;

6. Order the Defendant to comply with the VA/NFFE Master Agreement and VA/NAGE

   Master Agreement regarding official time for Title 38 employees;

7. Order the Defendants to return to the status quo ante: and

8. Grant any other relief which the Court deems proper.

                                           20
Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 21 of 22



                                 Respectfully submitted,




                                 /s/ Jefferson D. Friday
                                  Jefferson D. Friday
                                  General Counsel
                                  D.C. Bar No. 358253

                                 /s/ Renee L. Mantone
                                 Renee L. Mantone
                                 Assistant General Counsel
                                 D.C. Bar No. 1045053

                                 /s/ Suzanne Summerlin
                                 Suzanne Summerlin*
                                 Assistant General Counsel
                                 D.C. Bar No. 1044859
                                 * Lead Counsel

                                 National Federation of Federal Employees,
                                 FD-1, IAMAW, AFL-CIO
                                 1225 New York Avenue, N.W., Suite 450
                                 Washington, D.C. 20005
                                 Phone: (202) 216-4420
                                 Fax:      (202) 898-1861
                                 Email: jfriday@nffe.org
                                 Email: rcatalano@nffe.org
                                 Email: ssummerlin@nffe.org

                                 Attorneys for Plaintiff NFFE



                                 /s/ Sarah E. Suszczyk
                                 Sarah E. Suszczyk (pro hac vice application
                                 pending)
                                 Deputy General Counsel
                                 *Lead Counsel

                                 National Association of Government
                                 Employees, Inc.
                                 1020 North Fairfax
                                 Suite 200
                                 Alexandria, VA 22314
                            21
Case 1:18-cv-02778 Document 1 Filed 11/28/18 Page 22 of 22



                                 Telephone: 703-519-0300
                                 Facsimile: 703-519-0311
                                 Email: ssuszczyk@nage.org

                                 /s/ Robert J. Shore________________
                                 Robert J. Shore
                                 Assistant General Counsel
                                 D.C. Bar No. 999552
                                 National Association of Government
                                 Employees, Inc.
                                 1020 North Fairfax
                                 Suite 200
                                 Alexandria, VA 22314
                                 Telephone: 703-519-0300
                                 Facsimile: 703-519-0311

                                 Attorneys for Plaintiff NAGE




                            22
